Title: To James Madison from James Bowdoin, Jr., 3 October 1806
From: Bowdoin, James, Jr.
To: Madison, James






Sir,
Paris Octr. 3d. 1806.

I had the honor to write to you on the 22d. Ulto., & to enclose you copies of my correspondence with Gen. Armstrong from the 8th to the 16th of Sept., as also copies of Genl. Armstrongs letters of the 6th and 26th of May to Mr. Tallerand, and his reply of the 4th of June; Since which, I wrote to Genl. Armstrong the following letter, viz.
Sir
Paris Sep. 22. 1806.
By your letters of the 14th & 16th instant you mention that you had taken steps to ascertain, whether Mr. Isquierdo is or is not appointed to confer with us under our joint commission, & that an application upon the subject was then before the Emperor.Presuming that you may have by this time received the full satisfaction you were in pursuit of, I shall be much obliged to you to acquaint me, whether Mr. Isquierdo has been, or is empowered by his Government to adjust the differences in question; and that you would favour me with a copy of your application to the Emperor, and of any other note or notes you may have presented to this Government, which may have reference to the Business submitted to us.  I am very respectfully Sir Yr most obedt Servt.

Signed, J Bowdoin
 To the foregoing letter Genl. Armstrong has not seen fit to reply: I shall make no comment upon this circumstance, but shall submit the reasonableness & propriety of my letter & his Silence to your consideration without other remark than to state to you, that the limited powers of my commission added to the particular instructions, which Gen. Armstrong has recd., & which for what reason I know not, have been kept from my sight or perusal, have put it out of my power to promote the wishes of the President further than I have done.  I conclude that all prospect of a negociation with Spain under your late instructions is entirely at an end.  Mr. Erving in his last letter to me dated on the 12th of Septr. confirms me in this opinion: he says speaking of the spanish Government, "that they must sacrifice something by an arrangement, and they trust without it, they shall sacrifice nothing".  Something in my opinion might have been hoped for from a reasoned Representation to this Government stating the indisposition of Spain to adjust our complaints or, to even authorize a negociation, and the necessary consequences wch. must result from her persisting in such a line of conduct; but whether Gen. Armstrong has made or means to make such a representation, I know not: The Emperor & the Prince of Beneventura, have both left Paris to combine war & negociation upon the frontiers of Prussia; and there is no probability that our affairs will be attended to; or if there was any, that the least change can be expected under existing circumstances.  I have written to the President under this date stating to him my opinions generally, & have requested, that as soon as our affairs with Spain are brôt to a conclusion, whether by Hostilities or a treaty, that I may be allowed to return home; and I shall be much obliged to you for your attention to this Request.  I am with great esteem & attachment, Sir, Your faithful & ob Servant
James Bowdoin

PS.  I herewith forward two maps of Louisiana lately published.




